Citation Nr: 0403129	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's generalized anxiety disorder is manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
the veteran's service connected generalized anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his August 2000 VA examination, the veteran reported that 
he attended outpatient psychotherapy and treatment at the 
Muskogee VA.  He indicated that he was taking Prozac and 
Valium.  The veteran indicated that he got along with his 
wife "so, so" although they were able to get along with one 
another.  He indicated that there were six children who lived 
in the home, her 15 and 17-year-old children and his four 
grandchildren.  The veteran indicated that he did not get 
along with the 15 year old stepdaughter and let his wife do 
all the disciplining of the grandchildren because he was 
afraid he might harm them.  He indicated that he worked in 
his garden and walked some in his pasture.  He reported that 
his wife worked and they had limited interaction with one 
another.  It was noted that the veteran continued to work for 
Oklahoma Natural Gas and his job included shutting off the 
gas for non-payment.  He indicated that last year he quit 
going out to check for leaks or turning on gas for new 
customers because he felt he might make a mistake.  It was 
noted that he was able to work by himself.  The veteran 
reported that he slept four hours a night but was not 
reporting nightmares.  He indicated that he just could not 
sleep and tossed and turned.  He indicated that he did not 
use alcohol or drugs.

The veteran reported that his primary problems included the 
fact that he did not feel good at all.  He stated that he 
just did not feel right, and did not feel like he did five 
years ago.  He reported that his memory was poor and 
sometimes when he walked out of his office building to go to 
work his mind went blank.  He occasionally had blackouts and 
he had to lie down.  He indicated that this problem had been 
going on for years although his doctors had not been able to 
find a physical reason for it.  He also indicated that he had 
headaches all the time.  He described his temper as not being 
very good and denied problems with suicidal ideations.  

The examination showed the veteran to be oriented to time, 
place, person, and situation.  He was not psychotic and he 
had a rather flat affect.  There was no evidence of 
delusions, hallucinations, paranoia, or mood swings.  Hygiene 
was appropriate and he had an Oklahoma Natural Gas shirt and 
cap.  He had a beard.  The veteran's speech and language fell 
within normal limits and presented with a depressed affect.  
His impulse control was not impaired and he was competent to 
manage his funds.  The Axis I diagnosis was generalized 
anxiety disorder continued.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 60.

At his October 2001 VA examination, the veteran reported 
being anxious around other people and avoids other people 
both at home and at work.  He indicated that he became 
irritable and argued with his wife frequently and his 
stepdaughter who was 16 and finds her quite oppositional.  
The veteran reported that he and his wife were raising his 
four grandchildren due to use of drugs and alcohol by his 
daughter.  They have adopted them.  He indicated that two of 
those children, the seven and five year old have ADD.  He 
stated that the children are very active and often get on his 
nerves.  He indicated that he would go out into his ship on 
his five acres of property to get away from the noise.  He 
stated that noises and being around other people also bother 
him at work.  When asked what he worried about, he indicated 
anything and everything.  He reported that he always had a 
sense of uneasiness in that he did not feel right.  The 
veteran indicated that he only slept three or four hours at 
night and had mid cycle awakening and had difficulty falling 
back to sleep because of his worries and inability to shut 
them off.  He often tossed and turned and worried about such 
things as his wife, who was 16 years younger than him, 
leaving him, about financial issues, about his grandchildren 
and the changes that had gone on at work, which he stated 
were frequent.  The veteran indicated he had been working 28 
years at Oklahoma Natural Gas and plans to retire soon.  He 
indicated that his supervisor has asked him to stay but he 
stated he was not able to do so because of increased stress 
and inability to handle it.  

The examination showed the veteran to be alert and oriented 
to time, place, and person.  He was neatly groomed with an 
Oklahoma Natural Gas hat on.  His speech was appropriate and 
he was cooperative.  There was some constriction and anxiety 
of his affect and his mood was also anxious and appeared to 
be worried and distraught.  His thought processes were goal 
directed and organized and his thought content revealed 
worries about many activities of daily living and family 
interactions.  He had disturbed sleep and was avoidant of 
being around other people due to his anxiety.  He denied 
current suicidal or homicidal thoughts.  He had them in the 
past but not for several years.  He had occasional panic 
attacks several times a year in which he felt short of 
breath, dizzy, and had to go home.  His long-term immediate 
and recent memory was intact and his impulse control was 
adequate.  His judgment and insight were fair.  The veteran's 
diagnosis was generalized anxiety disorder.  He was assessed 
a GAF score of 68.

A letter from the CCOM Medical Group dated February 2002 
indicated that the veteran had a disability from the military 
for anxiety, stress, and depression.  He had currently been 
working for Oklahoma Natural Gas as a dispatcher and had 
again experienced the same symptomatology of stress and 
anxiety.  This began to affect his overall health and he was 
taking early retirement.  It was noted that the veteran was 
being seen at the VA on a regular basis and was on Diaxepam 
and Fluoxetine.  This had helped him function on a daily 
basis, but the work was becoming more and more stressful.  It 
was the opinion of the physician that the veteran seek early 
retirement and that he be considered for increased disability 
from the VA since he felt this was an exacerbation of a 
preexisting condition.

At his November 2002 VA examination, the veteran reported no 
psychiatric hospitalizations and saw a VA psychiatrist about 
every two to six months for individual therapy and medication 
management.  He indicated that he was taking Diazepam and 
Prozac.  The veteran also indicated that he took Ibuprofen 
for back pain.  The veteran indicated that he and his wife 
had ongoing marital problems, although his wife stated that 
she wanted a divorce, there were no plans made to get one.  
He reported having five young children living in his home 
four of them were his grandchildren and also had a 17-year-
old stepdaughter who lived there.  He reported that up until 
about two months ago he had his stepson living there but 
asked his stepson to leave because of his use of drugs.  The 
veteran also indicated that he had ongoing conflicts with his 
17-year-old stepdaughter.  The veteran indicated that he was 
not working full time any longer.  He had been working for 
Oklahoma Natural Gas but stated because of his personal 
pressure he had to take early retirement.  He indicated that 
he quit working full time altogether in December 2001 and now 
worked part-time for Oklahoma Natural Gas as a contract meter 
reader and worked two to three days a week two hours per day.  
The veteran indicated that he had a workshop, which was 40 x 
80 feet in diameter and had a television, radio, and icebox 
there.  He stated that he stayed in the shop as much as he 
could because he did not like to be around the noise and 
conflicts in his home.  

The veteran reported that he got mad easily and had had 
suicidal ideations not too long ago.  He indicated that he 
got one of his guns out but stated his wife took them away.  
He stated he had intermittent ideations but no plan or 
intent.  He also indicated that he had memory problems.  He 
indicated that his main stress at this time was his kids and 
his pain.  The veteran reported that he did not sleep well 
and had intermittent sleep.  He indicated that he got an 
average of 3 to 4 hours of sleep per night.  He reported 
nervous tremors and indicated that his right hand and head 
shook if he was off medications.  The veteran indicated that 
he attended church and prayed a lot to help him deal with his 
problems.  

The examination showed the veteran to be oriented to time, 
place, person, and situation.  There was no evidence of a 
thought disorder or psychosis.  His affect was appropriate 
but he did appear depressed.  His affect was flat but 
appropriate and he did appear to be depressed.  Speech was 
goal directed and reality testing was good.  Insight, 
judgment, and reasoning appeared average.  He was spontaneous 
in conversation and speech was goal directed.  Hygiene was 
appropriate and dress was casual.  His impulse control was 
not impaired and there was no evidence of psychosis or a 
thought disorder.  The impression was generalized anxiety 
disorder.  The veteran was assessed a GAF score of 55 to 60.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
August 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The RO also explained the portion 
of the evidence and information the veteran needed to provide 
and what portion VA would obtain.  Specifically, the letter 
of August 2001 explained to the veteran that he needed to 
inform VA of medical information he would like VA to 
consider, and the letter informed the veteran that VA would 
obtain private medical records and records from other Federal 
agencies, such as the Social Security Administration.  VA 
examinations were conducted in October 2001 and November 
2002.  A rating decision was issued in November 2001 and a 
statement of the case was issued in April 2002.  A 
supplemental statement of the case was issued in January 
2003.  The veteran submitted a VA Form 21-4138, Statement in 
Support of Claim, dated August 2003 in which the veteran 
indicated that all his treatment had been at the VAMC and he 
authorized release of any other treatment records.  The 
veteran also indicated that he did not wish to have any kind 
of hearing regarding the issue.  By a letter dated December 
2003, the veteran was informed that his appeal would be 
transferred to the Board and that he could submit any 
additional evidence.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim for entitlement 
to an increased evaluation for generalized anxiety disorder 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  He also has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  In the letter of August 2001, 
he was notified of what VA was doing to obtain evidence and 
information on his behalf, and he was informed of what 
information and evidence he needed to provide.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim for entitlement to an increased 
evaluation for generalized anxiety disorder.  For these 
reasons, further development of this issue is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that here is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's generalized anxiety disorder is currently rated 
as 50 percent disabling under Diagnostic Code 9400.  Under 
that code a 50 percent evaluation is warranted when 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's generalized anxiety disorder is not warranted. The 
relevant medical evidence reveals that the veteran's GAF 
score has been assessed between 55 to 68.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (hereinafter "DSM-IV"), a GAF of 51-60 indicates 
"[m]oderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) OR any moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)."

The veteran's VA psychiatric examinations in August 2000 and 
October 2001 showed the veteran to be oriented to time, 
place, person, and situation.  His speech was appropriate and 
he was cooperative.  There was some constriction and anxiety 
of his affect and his mood was also anxious and appeared to 
be worried and distraught.  His thought processes were goal 
directed and organized and his thought content revealed 
worries about many activities of daily living and family 
interactions.  He had disturbed sleep and was avoidant of 
being around people due to anxiety.  He denied current 
suicidal or homicidal thoughts.  His hygiene was appropriate.  
There was no evidence of delusions, hallucinations, paranoia, 
or mood swings.  His long-term immediate and recent memory 
was intact and his impulse control was adequate.  His 
judgment and insight were fair.

The veteran's November 2002 VA psychiatric examination showed 
the veteran oriented to time, place, person, and situation.  
There was no evidence of a thought disorder or psychosis.  
His affect was appropriate but he did appear depressed.  His 
affect was flat but appropriate.  Speech was goal directed 
and reality testing was good.  Insight, judgment, and 
reasoning appeared average.  He was spontaneous in 
conversation.  Hygiene was appropriate and dress was casual.  
His impulse control was not impaired and there was no 
evidence of psychosis or a thought disorder.  The veteran had 
taken early retirement but was working on a contract basis 
reading meters for Oklahoma Natural Gas.

The medical evidence of record does not show most of the 
symptoms associated with the next highest (70 percent) 
rating.  That is, the psychiatric examination did not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships, which would warrant a 70 
percent evaluation under Diagnostic Code 9400.

It is acknowledged that the veteran's general anxiety 
disorder remains symptomatic and productive of significant 
impairment.  While the record in this case shows symptoms 
consistent with occupational and social impairment with 
reduced reliability and productivity, it does not reveal 
psychiatric symptomatology indicative of occupational and 
social impairment with deficiencies in most areas to warrant 
a 70 percent evaluation.  Therefore, the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder with bipolar affective disorder 
is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



